DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 03/25/2022. Claims 1-2 and 4-20 are currently pending for examination on the merits. 
Claim Objections
Claims 1, 6, 8-10, objected to because of the following informalities: 
In claim 1, consistency is needed in the recitation of the terms: “first low brightness region,” “second low brightness region,” and “third low brightness region.” Thus, all instances of “first brightness,” “first brightness region,” “second brightness region,” and “third brightness region” in claim 1 should read as “first low brightness region,” “second low brightness region,” and “third low brightness region,” respectively. 
In claims 6, 10, 12, 15-18, and 20, all instances of “the medium pattern region” should read as “the medium brightness region” for consistency with the language in claim 1. 
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 and 19-20 recite the limitation “as seen from a direction orthogonal to the base surface, the projections are formed to include extending portions which extend in a plurality of directions from a base point.” However, claim 1 introduces “projections at the first low brightness region and the second low brightness region” as well as “projections at the third low brightness region.” Therefore, it is unclear if “the projections” in claims 13-15 and 19-20 are referring to the projections at the first low brightness region and the second low brightness region, the projections at the third low brightness region, or a combination thereof. Since claim 1 limits the projections at the third low brightness region to be formed in a zigzag shape, it is assumed that “the projections” recited in claims 13-15 and 19-20 are referring to the projections at the first low brightness region and the second low brightness region. For examination purposes, “the projections” in claims 13-15 and 19-20 will be read as “the projections at the first low brightness region and the second low brightness region.” However, examiner notes that with this interpretation, claim 13 would have the same scope of claim 8; claim 14 would have the same scope of claim 9; claim 15 would have the same scope of claim 10; and claim 19 would have the same scope as claim 11. Furthermore, the limitation “as seen from a direction orthogonal to the base surface, the projections are formed to include extending portions which extend in a plurality of directions from a base point” in claims 13-15 and 19-20 would be redundant since it would not further limit the shape of the projections at the first low brightness region and the second low brightness region as claimed in claim 1. 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites that “a plurality of the projections are connected to one another.” However, claim 1 recites that “projections at the third low brightness region… are formed as V-shaped units” and that these projections are “formed as zigzag shaped projections by being connected to one another.” Thus, claim 2 fails to further limit the subject matter of claim 1 since claim 1 already states that the projections formed as V-shaped units are connected to one another. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner notes that similar language to claim 2 is used in claims 8-10 and 13-18. However, in claims 8-10 and 13-18, “the projections are connected to one another” is interpreted to apply to all projections in the first pattern regions, including those in the first low brightness region and the second low brightness region. Thus, applicant may be able to overcome this 112(d) rejection by amending claim 2 accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratliff, JR. (US 2002/0174928) (Ratliff) in view of Miyasaka et al. (WO 2016/182076 with English equivalent US 2018/0141390) (Miyasaka) (of record).
Regarding claim 1, Ratliff discloses a tire (title), comprising: a decorative portion (13) that is formed at a tire outer surface (12) and has a base face (see Figs. 4A-4F); and a plurality of first pattern regions (13E, 13F) at which a plurality of projections (20E, 20F), which project out from the base surface of the decorative portion (13) at a projection height (H) of 0.030 inches ([0047]-[0051]), which is equal to 0.76 mm (0.030*25.4), suggesting the claimed range of from 0.1 mm to 1.0 mm. Ratliff further discloses that intervals (P) between the projections (20E, 20F) differ from one another in the plurality of first pattern regions (13E, 13F) (see Figs. 4D-4F; [0052]; [0047]-[0051]). Ratliff further discloses that the plurality of first patterned regions (13E, 13F) include a first low brightness region (13F) and a second low brightness region (13E) ([0053]), a brightness in the second low brightness region (13E) is higher than the brightness in the first low brightness region (13F) (see Fig. 1; [0053]). Ratliff further discloses that a medium brightness region (13D), having a brightness brighter than the second low brightness region (13E), is disposed at both sides of the second low brightness region (13E) with respect to a tire circumferential direction (see Fig. 1; [0053]). Ratliff further discloses a third region (17) wherein a letter is expressed and that the third region (17) is provided within the range of the first low brightness region (13F) (see Fig. 1; [0052]). Ratliff fails to disclose, however, that a brightness in the first low brightness region is higher than a brightness in the third region (17) and that projections at the third region (17) are rib-shaped projections that are formed as V-shaped units at the base surface, the rib-shaped projections are formed as zigzag shaped projections by being connected to one another in the tire circumferential direction, and a plurality of the zigzag shaped projections are formed in the tire radial direction. 
However, Ratliff discloses that it is known in the art to create lettering (pattern B; see Fig. 6) that has a lower brightness than the background (pattern A) in order to create contrast ([0042]). Ratliff also discloses that the spacing between projections in a given region affects the brightness of that region such that projections that have a smaller spacing appear darker and projections that have a larger spacing appear brighter ([0053]). Ratliff further discloses that the projections within the decorative portion (13) can have a zigzag shape ([0047]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice and in order to create an effective contrast between the lettering in the third region (17) and the first low brightness region (13F) to have modified the third region (17) disclosed by Ratliff to have a lower brightness than that of the first low brightness region (13F) through the use of projections that are formed as zigzag shaped projections. 
Ratliff further discloses that the intervals (P) between the projections (20E, 20F) in the first pattern regions (13E, 13F) has a direct effect on the brightness in the regions and the contrast between the regions ([0047]; [0053]). Ratliff further discloses that the shape of the projections (20E, 20F) can be zigzag, curved, an S configuration, or a radial extension as long as in each region (13A-13F), the projections are similar in orientation ([0047]). Ratliff fails to disclose, however, that the projections (20E, 20F) are formed at intervals of from 0.1 mm to 1.0 mm. Ratliff also fails to disclose that as seen from a direction orthogonal to the base face, projections (20E, 20F) at the first low brightness region (20F) and the second low brightness region (20E) are asterisk projections that are formed to include extending portions that extend in a plurality of directions from a base point. 
Miyasaka teaches a similar tire (title), comprising: a decorative portion (14A) that is formed at a tire outer surface (12) and has a base surface (22); and a plurality of first pattern regions (20) at which a plurality of projections (24, 26), which project out from the base (22) of the decorative portion (14A) are formed at intervals (P) of from 0.2 mm to 1.0 mm ([0089]), suggesting the claimed range of from 0.1 mm to 1.0 mm. Miyasaka further teaches that this interval spacing between the projections helps to create contrast between the pattern regions (20) and the exterior of the pattern regions (20) ([0007]). Miyasaka further teaches that the projections (24, 26) as seen from a direction orthogonal to the base face (22), are asterisk projections that are formed to include extending portions (25, 27) that extend in a plurality of directions from a base point (O1, O2) (see Fig. 13; [0081]; [0087]). Miyasaka further teaches that these asterisk shaped projections increase the uniformity of the appearance of the pattern regions (20) when viewed from difference angles ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals between the projections in the first pattern regions disclosed by Ratliff to be within the range taught by Miyasaka because they would have had a reasonable expectation that this would further enhance the contrast of the first pattern regions from the exterior of the first pattern regions. Furthermore, it would have been obvious as a matter of design choice and in order to improve the uniformity of the appearance of the pattern regions when viewed from different angles to have modified the projections in the first low brightness region and the second low brightness region to be asterisk projections as taught by Miyasaka. Thus, Ratliff in view of Miyasaka satisfies all of the limitations in claim 1. 
Regarding claim 2 and similar limitations in claims 8-10 and 13-18, modified Ratliff discloses all of the limitations as set forth above for claim 1. Miyasaka teaches that the projections (Miyasaka: 24, 26) are connected to one another (Miyasaka: see Figs. 12, 13; [0109]). Since modified Ratliff includes the asterisk projections taught by Miyasaka, modified Ratliff satisfies the limitation in claim 2 that a plurality of the projections are connected to one another. 
Regarding claim 4 and similar limitations in claims 8, 11, 13, 16, and 19-20, modified Ratliff discloses all of the limitations as set forth above for claim 1. As discussed above for claim 1, Miyasaka teaches that intervals (Miyasaka: P) between the projections (Miyasaka: 24, 26) that are adjacent to one another are in a range from 0.2 mm to 1.0 mm, overlapping the claimed range of greater than 0.5 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Since modified Ratliff includes the interval range taught by Miyasaka, it would have been obvious to one having ordinary skill in the art for an interval between the projections (Ratliff: 20E, 20F) that are adjacent to one another at at least one of the first pattern regions (13E, 13F) to be greater than 0.5 mm. Thus, modified Ratliff satisfies all of the limitations in claim 4. 
Regarding claim 5 and similar limitations in claims 9, 11-12, 14, 17, and 19, modified Ratliff discloses all of the limitations as set forth above for claim 1. Modified Ratliff further discloses that the interval (Ratliff: P) between the projections (Ratliff: 20E) in one of the first pattern regions (Ratliff: 13E) is equal to 0.061 inches (Ratliff: [0050]) and that the interval (Ratliff: P) between the projections (Ratliff: 20F) in the first pattern region (Ratliff: 13F) adjacent to the other first pattern region (Ratliff: 13E) is equal to 0.056 inches (Ratliff: [0051]). Thus, modified Ratliff discloses that at the first pattern regions (Ratliff: 13E, 13F) that are adjacent to one another (Ratliff: see Fig. 1), a ratio of the intervals (Ratliff: P) between the projections (Ratliff: 20E, 20F) is 1.1 (0.061/0.056), suggesting the claimed range of from 1.1 to 3.0. 
Regarding claim 6 and similar limitations in claims 10, 12, 15-18, and 20, modified Ratliff discloses all of the limitations as set forth above for claim 1. Modified Ratliff further discloses that the medium brightness region (Ratliff: 13D) comprising second pattern regions (Ratliff: 13D) that are disposed in a vicinity of the first pattern regions (Ratliff: 13E, 13F) at the decorative pattern (Ratliff: 13) (Ratliff: see Fig. 1), and at which a plurality of the projections (Ratliff: 20D) are formed at intervals (Ratliff: P) of 0.065 inches (Ratliff: [0049]), which equals 1.7 mm (0.065*25.4), suggesting the claimed range of greater than 1 mm. 
Regarding claim 7 and similar limitations in claim 18, modified Ratliff discloses all of the limitations as set forth above for claim 6. Modified Ratliff further discloses that the interval (Ratliff: P) between the projections (Ratliff: 20E) in the first pattern region (Ratliff: 13E) adjacent to the second pattern region (Ratliff: 13D) is equal to 0.061 inches (Ratliff: [0050]) and that the interval (Ratliff: P) between the projections (Ratliff: 20D) in the second pattern region (Ratliff: 13D) is equal to 0.065 inches (Ratliff: [0049]). Thus, modified Ratliff discloses that at the first pattern region (Ratliff: 13E) and the second pattern region (Ratliff: 13D) that are adjacent to one another, a ratio of the intervals (Ratliff: P) between the projections (Ratliff: 20D, 20E) is 1.1 (0.065/0.061), suggesting the claimed range of from 1.1 to 3.0. 
Based on the limitations disclosed by modified Ratliff in claims 1-2 and 4-7 above, modified Ratliff satisfies all of the limitations in claims 8-20 because claims 8-20 are merely different combinations of claims 1-2 and 4-7. 
Response to Arguments
Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 27th, 2021. However, in light of the amendments to the claims, several 112(b) rejections remain.  
Applicant’s arguments, see Remarks, filed 03/25/2022, with respect to the rejection(s) of Claims 1-2, 4-12, and 16-18 under 35 U.S.C. 102(a)(1) over Kikuchi and Claims 1-20 under 35 U.S.C. 103 over Miyasaka et al. in view of Kikuchi have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of independent claim 1 over Ratliff, JR.
As such, claims 1-2 and 4-20 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749